83 F.3d 426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Kenneth Stanley FROLAND, Trustee of the Froland Family Trustof 1980, Plaintiff-Appellee,v.NORTHEAST SAVINGS, F.A. a Connecticut banking corp.,Defendant-Appellant.

No. 94-56287.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 8, 1996.Decided April 12, 1996.
Before:  BEEZER, BRUNETTI and NOONAN, Circuit Judges.


1
ORDER*


2
The parties by and through their respective counsel have filed a written stipulation in this court which among other things provides for the dismissal of this appeal with prejudice.   The court approves the settlement which requires further performance by the parties and supervisory proceedings in the district court.   Now therefore, it is,


3
ORDERED that the above-captioned appeal is dismissed with prejudice and without costs.   This case is remanded to the district court for further proceedings in supervision of the stipulated settlement of the parties.   The mandate shall issue forthwith.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3